Citation Nr: 1447326	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-16 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a cognitive disability.

2.  Entitlement to service connection for an acquired psychiatric disability other than a cognitive disability, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2007 to December 2007 and from January 2010 to April 2010.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.

The Veteran initially submitted a claim for entitlement to service connection for "emotional stress PTSD."  See VA Form 21-526, Veteran's Application for Compensation and/or Pension received in January 2012.  Additional evidence associated with the claims file includes diagnoses for psychiatric disabilities other than PTSD, to include a cognitive disorder, anxiety disorder, and depressive disorder.  Although the Veteran sought service connection only for PTSD, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as PTSD, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has reframed the issues on appeal, as shown on the title page.

In August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA treatment records currently in the claims file date through February 2012; however, the Veteran made statements at the August 2014 Board hearing suggesting that he may have continued receiving treatment at the Minneapolis VA Health Care System after February 2012.  Therefore, the matters on appeal must be remanded so that any pertinent outstanding VA treatment records may be obtained and associated with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In addition, at the August 2014 Board hearing, the Veteran indicated that information contained in his divorce decree, and supporting documents filed by his then wife, may contain information documenting his need to self-medicate after service with drugs and/or alcohol, due to intrusive memories of his personal assault in service.  The Board finds that a copy of the divorce decree, and any relevant supporting documents, would be useful in adjudicating the Veteran's claim, particularly as it relates to PTSD.  If the divorce decree is obtained, it would be useful to adjudication of the appeal if the February 2012 VA examiner or another suitably qualified VA examiner opined as to whether, based on the expanded record, it is as likely as not that the Veteran has a cognitive disability and/or psychiatric disability due to service, including due to a sexual/personal trauma in service.  

Finally, the Board observes that the RO denied the Veteran's claim, in part, because the Veteran' cognitive disability pre-existed and was not aggravated by active service.  Indeed, there are numerous lay statements in the record indicating that the Veteran was involved in a motor vehicle accident when he was twelve or thirteen years old that resulted in cognitive difficulties.  See, e.g., August 2014 Board Hearing Transcript and Lay Statement from the Veteran's parents received in May 2012.  In addition, the February 2012 VA examination report references medical treatment records from Gillette Children's Hospital dated September 1995 to November 1995 relating to the Veteran's treatment following the motor vehicle accident.  Furthermore, at the August 2014 Board hearing the Veteran testified that he underwent rehabilitation therapy at Regina Medical Center in Hastings, Minnesota.  However, the claims file does not contain medical treatment records from Gillette Children's Hospital, Regina Medical Center, or any other facility that may have treated the Veteran after the motor vehicle accident.  The Board notes that under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the Veteran is presumed sound upon entry to active service in the absence of clinical identification upon examination for entrance to service.  The Board also notes that lay statements alone are not sufficient to rebut this presumption of soundness.  See, e.g., Gahman v. West, 13 Vet. App. 148.  Therefore, the evidence currently of record does not clearly and unmistakably show that the Veteran had a pre-existing cognitive disability that was not aggravated by service.  Accordingly, the Board finds that on remand records relating to the Veteran's treatment following the motor vehicle accident should be obtained.  Additionally, once such evidence is obtained, the February 2012 VA examiner or another suitably qualified VA examiner should be asked to opine as to whether there is clear and unmistakable evidence that the Veteran's cognitive disability pre-existed service and was not aggravated by active service.  If the VA examiner opines that there is not clear and unmistakable evidence that the cognitive disability existed prior to and was not aggravated by service, then the VA examiner should also be asked to opine as to whether it is at least as likely as not that the cognitive disability is related to active service.

Accordingly, the case is REMANDED for the following action:

1.  Request all VA treatment records, to include from the Minneapolis VA Health Care System, from February 2012 through the present and associate the records with the claims file.

2.  Provide the Veteran with a notification letter asking him to identify the place and date of his divorce, and to identify all providers of medical treatment for cognitive difficulties following a motor vehicle accident at age twelve or thirteen years old.  The letter must include a VA Form 21-4142, Authorization and Consent to Release Information to VA.  The notification letter should specifically ask the Veteran to authorize VA to obtain a copy of his divorce decree and any supporting documents from his then wife attesting to his self-medication with drugs and/or alcohol, and to obtain records of all providers of treatment related to his motor vehicle accident at or around age twelve to thirteen, to include treatment received at Gillette Children's Hospital and Regina Medical Center.

All attempts to obtain the identified records must be documented in the claims file.  The Veteran must be notified of any negative response.

3.  Upon completion of the above development, return the claims file to the VA examiner who conducted the February 2012 VA examination or to another suitably qualified VA examiner.  After review of the expanded claims file, the examiner should respond to the following:

a.  Express an opinion as to whether there is clear and unmistakable evidence that the Veteran's cognitive disability pre-existed service.  If so, please identify the clear and unmistakable evidence of record.

"Clear and unmistakable" means obvious, manifest, and undebatable.  Lay statements concerning a pre-existing condition may be considered, but are not sufficient to prove pre-existence.  See, e.g., Gahman v. West, 13 Vet. App. 148.

b.  If so, express an opinion as to whether there is clear and unmistakable evidence that the Veteran's cognitive disability was NOT aggravated by active service.  Identify the clear and unmistakable evidence of record relied upon, if any.

"Aggravated" is defined as permanent worsening beyond the natural progression of the disease.

c.  If the VA examiner determines that the Veteran's cognitive disability did not pre-exist his active service, express an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's cognitive disability is related to his active service.

d.  Express an opinion as to whether, based on the expanded record, it is as likely as not (probability of 50 percent or greater) that the Veteran experienced a military sexual or personal trauma.

e.  Express an opinion as to whether, based on the expanded record, it is as likely as not (probability of 50 percent or greater) that the Veteran's psychiatric disability other than the cognitive disability, to include PTSD, anxiety disorder, and depressive disorder, is related to active service.

The VA examiner should indicate that the claims file was reviewed.  A complete rationale should be provided for all opinions given.

4.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



